Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 3 and 4 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Na et al (PGPUB 2008/0100560 A1)

As to claim 3, Na (Fig. 3) teaches,  a semiconductor device (gate driving circuit 210) comprising:
a first transistor (third inverter transistor NT13), a second transistor (NT2), a third transistor (NT3), a fourth transistor (second ripple preventing transistors NT8), (four inverter transistor NT14), a sixth transistor (NT6), a seventh transistor (NT7), and an eighth transistor (pull-up transistor NT1)(Fig. 3),
wherein:
one of a source and a drain of the fourth transistor (i.e. lower terminal of transistor NT8) is connected to a gate of the first transistor (i.e. NT8 is connected to gate of NT13)(Fig. 3);
a gate of the fourth transistor is connected to a first wiring (CK1)(Fig. 3);
one of a source and a drain (i.e. lower terminal of transistor NT1)
of the eighth transistor (NT1) is connected to a gate of the fifth transistor (NT14)(Fig. 3);
the other of the source and the drain (i.e. upper terminal of NT1) of the eighth transistor is connected to a second wiring (i.e. CK1 via upper terminal of NT1)(Fig. 3);
a gate of the eighth transistor is connected to a third wiring (i.e. gate of NT1 is connected to node QN and capacitor C1)(Fig. 3); and
a ratio of a channel width to a channel length of the fourth transistor is larger than a ratio of a channel width to a channel length of the eighth transistor (¶ 86: i.e. ratio of W/L of NT8 is larger than ratio of W/L of NT1).

As to claim 4, Na (Fig. 3) teaches, a semiconductor device (gate driving circuit 210) comprising:
a first transistor (third inverter transistor NT13), a second transistor (pull-up transistor NT1), a third transistor (fourth inverter transistor NT14), and a fourth transistor (second ripple preventing transistor NT8),
wherein:
(i.e. lower terminal as shown in Fig. 3) of the fourth transistor (NT8) is connected to a gate of the first transistor (NT13)(Fig. 3);
a gate of the fourth transistor (NT8) is connected to a first wiring (CK1)(Fig. 3);
one of a source and a drain (i.e. lower terminal of transistor NT1 as shown in Fig. 3) of the second transistor (NT1) is connected to a gate of the third transistor (NT14)(Fig. 3);
the other of the source and the drain (i.e. upper terminal of NT1 as shown in Fig. 3) of the second transistor is connected to a second wiring (i.e. connection to CK1 from NT1)(Fig. 3);
a gate of the second transistor is connected to a third wiring (i.e. capacitor C1 via node QN)(Fig. 3); and
a ratio of a channel width to a channel length of the fourth transistor is larger than a ratio of a channel width to a channel length of the second transistor (¶ 86: i.e. ratio of W/L for transistor NT8 is five times greater than the ratio of W/L of transistor NT1).

Allowable Subject Matter
Claim 2 is  allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s claimed invention is a continuation of parent applications (USPAT 8,994,636 / 9,761,190 / 10/593,274. Among these U.S. patents, current application’s claim 2 recites detailed structural limitations is most similar to allowed claim 13 in USPAT #10/593,274. While similar, Applicant’s claim 2 recites different limitations, such 
Claim 2 still recites the limitation, “a ratio of a channel width to a channel length of the fourth transistor is larger than a ratio of a channel width to a channel length of the eight transistor”. Examiner have searched for this limitation throughout the prosecution course of all parent applications and further conducted new search this time. Examiner could not find a prior art that would teach this limitation along with all of the other structural limitations required in claim 2. Examiner also has examined all of the prior arts or relevant prior arts in the record from previous searches but could not find proper prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/SANGHYUK PARK/Primary Examiner, Art Unit 2691